DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Claim Status
	Claims 1-20 are currently pending in the present application.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input adaptors configured to” and “hardware processor configured to” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  During patent examination, a claim is indefinite when it contains words or phrases whose meaning is unclear.  See In re Packard, 751 F.3d at 1310, 1314 (Fed. Cir. 2014) (per curiam).  
	The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 10, and 20 (i.e., the independent claims) each recite a “target metric.”  The scope of “target metric” is not clear.  The rejection of the dependent claims is based on their respective dependency from one of the independent claims.  
	The claims only indicate that the target metric is or can be received (Claims 1, 10, and 20) and can be stored (Claim 1).  The target metric is not used anywhere in the claims.  Both the specification and title of the application indicate that the target metric is something that is to be predicted.  It is not clear how or whether synthesized data sets can be generated without the use of the target metric since the data sets are generated for the purpose of predicting the target metric.  In fact, the specification doesn’t appear to teach the generating process without the use of the target metric.  See e.g., [0046] (“provides the … target metric to the neural network”), [0050] (“the target metric the neural network is trying to learn”), and [0051] (“when training the neural network, each node layer learns automatically by repeatedly trying to produce or reconstruct the target metric”).  Also see, [0047], [0064], [0069], [0070], [0072], and [0073].
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 10, and 20 (i.e., the independent claims) each recite “gating operations.”  The scope of “gating operations” is not clear.  The rejection of the dependent claims is based on their respective dependency from one of the independent claims.  Some of the dependent claims also recite “gating operations.”
	The specification at [0054] recites “including activation or gating and then gated processing operations.”  This is confusing.  Are activation operations the same thing as gating operations?  What is the difference between gating operations and gated processing operations?  The specification at [0054] also recites the “neural network is trained by modifying the gating operations via stochastic gradient descent in an iterative training process of the neural network.”  It is well known in the art that training algorithms/processes, such as gradient descent algorithms, change the weights of a neural network during an iterative training process.  The present specification does not describe how the stochastic gradient descent changes the gating operations.
	The specification at [0059] recites “’g’ is an operator selection function (sometimes called gating function) that determines whether addition and subtraction operators (functions) are used or multiplication and division operators (functions) are used in processing node output equation (5).”  Is a selection function an example of or a type of a gating function?  Is a selecting operation an example of or a type of gating operation?  Additionally, it is not clear how a gating function determines whether or not addition and subtraction are used.  Equation (5) uses both the addition/subtraction decision a and the multiplication/division decision m.  Paragraphs [0060] and [0061] do not add any clarity to what constitutes a gating operation.
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each independent claim recites a “human-understandable name.”  The term “human-understandable” in each independent claim is a relative term which renders the claim indefinite.  The term “human-understandable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner’s Note
	When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the invention as claimed, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims.  However, the Examiner did perform a general art search and, to the extent the Examiner understands the invention as claimed, the Examiner has compared the claims to the prior art, citing one or more references that appear to be pertinent to the invention.  	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) of record as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  
Conclusion
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126